Citation Nr: 0736643	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to February 4, 1997, 
for a grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1991 to April 
1991, with additional service in the National Guard.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
post-traumatic stress disorder (PTSD) was received by VA in 
December 1992, and denied by a November 1993 rating decision; 
the veteran never filed a notice of disagreement, and that 
decision is final.

2.  The veteran's claim to reopen the issue of entitlement to 
service connection for PTSD was received by VA on February 4, 
1997.

3.  The earliest evidence of record reflecting a diagnosis of 
PTSD is dated in May 1991; the earliest valid diagnosis of 
PTSD based on verified stressors is dated in January 2004.

2.  There is no evidence that the veteran filed, or intended 
to file, a formal or informal claim to reopen the issue of 
entitlement to service connection for PTSD prior to February 
4, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 1997, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
pertinent regulations concerning VA's duties to notify and 
assist were not enacted until 2000, notification of these 
duties prior to the initial adjudication of the veteran's 
claim was impossible.  However, a letter dated in December 
2003 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran with respect to the effective date issue as none 
was required; effective date claims focus on past submissions 
of claims and medical evidence.  See 38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran claims entitlement to an effective date earlier 
than February 4, 1997, for a grant of service connection for 
PTSD.  Specifically, he asserts that the 


effective date for this issue should be December 28, 1992, 
the date on which he originally claimed service connection.  
However, the Board notes that the RO denied that original 
claim for PTSD in November 1993.  The veteran did not file a 
notice of disagreement, or perfect an appeal, with respect to 
that claim with the one year period following the December 
1993 notice of the November 1993 rating decision.  
Accordingly, that rating decision is final.  38 U.S.C.A. § 
7105.  Any claim to reopen a finally decided claim for 
service connection is considered separate and distinct from 
the finally decided claim; the date on which that finally 
decided claim was received has no bearing on the effective 
date of any service connection claim ultimately granted.

The veteran's claim to reopen the issue of entitlement to 
service connection for PTSD was received at the RO on 
February 4, 1997.  No other letters or other documents 
mention PTSD, let alone indicate that the veteran intended to 
file a claim to reopen the issue of entitlement to service 
connection for PTSD prior to that date.  

The earliest evidence in the claims file of a diagnosis of 
PTSD is in a May 1991 service department document; it notes 
that the veteran carried a diagnosis of "status post 
traumatic stress syndrome," incurred in the line of duty 
during Operation Desert Storm.  The first valid PTSD 
diagnosis based on verified stressors is dated in January 
2004; this occurred during a VA PTSD examination, and 
concluded that the veteran had chronic PTSD based on his 
experiences at Dover Air Force Base.  

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) (2) (i), 
the effective date of an award of direct service connection 
based on a claim to reopen after a final disallowance shall 
be either the date of receipt of the claim, or date 
entitlement arose, whichever is later.  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007). 

In this case, the veteran's claim was received on February 4, 
1997.  The earliest valid diagnosis of PTSD based on verified 
stressors is dated January 28, 2004.  Based on this rule, the 
effective date of service connection should be January 28, 
2004, the date of the veteran's VA examination.  However, to 
the veteran's benefit, an effective date of February 4, 1997, 
was assigned.  Accordingly, an effective date prior to 
February 4, 1997 is not warranted.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(b) (2).

The Board notes that a claim for service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).  As noted 
above, the veteran has submitted a May 1991 service 
department document; it notes that the veteran carried a 
diagnosis of "status post traumatic stress syndrome," 
incurred in the line of duty during Operation Desert Storm.  
Although the veteran has argued that this evidence reflects a 
PTSD diagnosis, his assertion is irrelevant to the effective 
date issue; even if the May 1991 document were to be 
recognized as a valid diagnosis of PTSD based on verified 
stressors, the effective date assigned to the grant of PTSD 
would remain February 4, 1997, as the date of the claim to 
reopen the issue of PTSD would be the later of that date and 
the date of entitlement, or May 3, 1991.  

Because there is no evidence that the veteran filed, or 
intended to file, a formal or informal claim to reopen the 
issue of entitlement to service connection for PTSD prior to 
February 4, 1997, and there is no evidence of a valid 
diagnosis based on verified stressors prior to January 28, 
2004, the preponderance of the evidence is against his claim 
for an earlier effective date.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An effective date prior to February 4, 1997, for a grant of 
service connection for PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


